           Case 5:20-cv-01025-XR Document 1 Filed 08/31/20 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION


RAKYA BERRIDGE                                                                    PLAINTIFF


vs.                                   No. 5:20-cv-1025


PEDIATRIC HOME HEALTHCARE, LLC,                                                 DEFENDANTS
and THOMAS C. WHEAT


                  ORIGINAL COMPLAINT—COLLECTIVE ACTION


      COMES NOW Plaintiff Rakya Berridge (“Plaintiff”), by and through her attorney

Josh Sanford of Sanford Law Firm, PLLC, and for her Original Complaint (“Complaint”)

against Defendants Pediatric Home Healthcare, LLC, and Thomas C. Wheat (collectively

“Defendant” or “Defendants”), she states and alleges as follows:

                           I.       PRELIMINARY STATEMENTS

      1.     This is an action brought by Plaintiff against Defendants for violations of the

minimum wage provisions of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (the

“FLSA”), and the last paycheck provision of the Texas Labor Code, § 61.014.

      2.     Plaintiff seeks a declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and a reasonable attorney’s fee and costs as a result of

Defendants’ failure to pay proper wages under the FLSA and the Texas Labor Code.

                          II.     JURISDICTION AND VENUE

      3.     The United States District Court for the Western District of Texas has subject

matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this

suit raises federal questions under the FLSA.

                                           Page 1 of 7
                     Rakya Berridge v. Pediatric Home Healthcare, LLC, et al.
                             U.S.D.C. (W.D. Tex.) No. 5:20-cv-1025
                                       Original Complaint
             Case 5:20-cv-01025-XR Document 1 Filed 08/31/20 Page 2 of 7




       4.      This Complaint also alleges Texas Labor Code violations, which arise out of

the same set of operative facts as the federal cause of action; accordingly, this Court has

supplemental jurisdiction over Plaintiff’s Texas Labor Code claims pursuant to 28 U.S.C.

§ 1367(a).

       5.      Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because the State of Texas has personal jurisdiction over Defendant, and

Defendant therefore “resides” in Texas.

                                     III.      THE PARTIES

       6.      Plaintiff is an individual and resident of Bexar County.

       7.      Separate Defendant Pediatric Home Healthcare, LLC (“PHH”), is a

domestic limited liability company.

       8.      PHH’s registered agent for service is Thomas C. Wheat, at 7800 N.

Stemmons Freeway, Suite 370, Dallas, Texas 75247.

       9.      Separate Defendant Thomas C. Wheat (“Wheat”) is an individual and

resident of Texas.

       10.     Defendants                   maintain             a                website   at

https://www.pediatrichomehealthcare.com/.

                              IV.     FACTUAL ALLEGATIONS

       11.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       12.     Wheat is the owner, principal, officer and/or director of PHH.




                                             Page 2 of 7
                       Rakya Berridge v. Pediatric Home Healthcare, LLC, et al.
                               U.S.D.C. (W.D. Tex.) No. 5:20-cv-1025
                                         Original Complaint
             Case 5:20-cv-01025-XR Document 1 Filed 08/31/20 Page 3 of 7




       13.     Wheat manages and controls the day-to-day operations of PHH, including

but not limited to the decision to not pay Plaintiff sufficient wages during her final week of

employment.

       14.     Defendant employs two or more individuals who engage in interstate

commerce or business transactions, or who produce goods to be transported or sold in

interstate commerce, or who handle, sell, or otherwise work with goods or materials that

have been moved in or produced for interstate commerce, such as medical supplies and

medicine.

       15.      Defendant’s annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) in each of the three years preceding the filing of the Original Complaint.

       16.     Defendant is a home healthcare company.

       17.     Defendant has locations throughout Texas.

       18.     Plaintiff worked for Defendant out of its location in San Antonio.

       19.     At all times material herein, Plaintiff has been entitled to the rights,

protections, and benefits provided under the FLSA.

       20.     At all times material herein, Plaintiff has been classified by Defendant as

non-exempt from the overtime requirements of the FLSA, 29 U.S.C. § 207.

       21.     Defendant employed Plaintiff as an hourly-paid home healthcare worker

from April of 2017 to February of 2019.

       22.     Specifically, Plaintiff worked for Defendant as a registered nurse (RN), and

her duties included administering medicine and medical care to Defendant’s clients.




                                             Page 3 of 7
                       Rakya Berridge v. Pediatric Home Healthcare, LLC, et al.
                               U.S.D.C. (W.D. Tex.) No. 5:20-cv-1025
                                         Original Complaint
             Case 5:20-cv-01025-XR Document 1 Filed 08/31/20 Page 4 of 7




       23.     At all relevant times herein, Defendant directly hired Plaintiff and other home

healthcare workers to work on its behalf, paid them wages and benefits, controlled their

work schedules, duties, protocols, applications, assignments and employment conditions,

and kept at least some records regarding their employment.

       24.     Plaintiff was paid $30.00 per hour.

       25.     In addition to her hourly wage, Plaintiff received a bonus totaling between

$40.00 and $100.00 whenever she covered a shift for another home healthcare worker.

       26.     During Plaintiff’s last week of employment with Defendants, she worked a

total of 58 hours. Additionally, she earned a $50.00 bonus for covering a shift of another

home healthcare worker.

       27.     Plaintiff was not paid for her last week of work.

       28.     Plaintiff’s final paycheck should have been around $2,060.00.

       29.     Because Defendant did not pay Plaintiff any wages for her last week of

work, Defendant failed to pay Plaintiff proper minimum wage for all hours worked, and

failed to pay Plaintiff an overtime premium for all hours worked over forty.

       30.     Defendant knew, or showed reckless disregard for whether, the way it paid

Plaintiffs violated the FLSA.

                V.    FIRST CLAIM FOR RELIEF—Violation of the FLSA

       31.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.

       32.     Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.




                                             Page 4 of 7
                       Rakya Berridge v. Pediatric Home Healthcare, LLC, et al.
                               U.S.D.C. (W.D. Tex.) No. 5:20-cv-1025
                                         Original Complaint
              Case 5:20-cv-01025-XR Document 1 Filed 08/31/20 Page 5 of 7




        33.     At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

        34.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay a minimum wage for all hours worked up to 40 in one week and to pay 1.5x their

regular wages for all hours worked over 40, unless an employee meets certain exemption

requirements of 29 U.S.C. § 213 and all accompanying DOL regulations.

        35.     Defendant classified Plaintiff as non-exempt from the requirements of the

FLSA.

        36.     Defendant failed to pay Plaintiff for all hours worked during her final week

of employment, including one and one-half times her regular rate for all hours worked in

excess of forty hours per week.

        37.     Defendant knew or should have known that its actions violated the FLSA.

        38.     Defendant’s conduct and practices, as described above, were willful.

        39.     By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for monetary damages, liquidated damages and costs, including reasonable attorney’s

fees provided by the FLSA for all violations which occurred beginning at least three (3)

years preceding the filing of Plaintiff’s initial complaint, plus periods of equitable tolling.

        40.     Defendants have not acted in good faith nor with reasonable grounds to

believe their actions and omissions were not a violation of the FLSA, and, as a result

thereof, Plaintiff is entitled to recover an award of liquidated damages in an amount equal

to the amount of unpaid minimum wage and unpaid overtime premium pay described

above pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).




                                              Page 5 of 7
                        Rakya Berridge v. Pediatric Home Healthcare, LLC, et al.
                                U.S.D.C. (W.D. Tex.) No. 5:20-cv-1025
                                          Original Complaint
             Case 5:20-cv-01025-XR Document 1 Filed 08/31/20 Page 6 of 7




       41.     Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

     VI.      SECOND CLAIM FOR RELIEF—Violation of the Texas Labor Code

       42.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

       43.     Plaintiff asserts this claim for damages and declaratory relief pursuant to

the Texas Labor Code.

       44.     At all relevant times, Defendant was Plaintiffs’ “employer” within the

meaning of the Texas Labor Code, § 61.001.

       45.     Tex. Labor Code § 61.014 requires employers to pay terminated employees

in full within six days after the date of discharge and requires employers to pay an

employee who leaves voluntarily within the date of the next scheduled payday.

       46.     Defendant failed to pay Plaintiff for the final pay period she worked.

       47.     To date, Defendant has not paid Plaintiff her final paycheck, and the time

period specified in Tex. Labor Code § 61.014 has expired.

       48.     Plaintiff is entitled to the full amount of her final paycheck.

                                VII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Rakya Berridge respectfully prays

that each Defendant be summoned to appear and to answer this Complaint and for

declaratory relief and damages as follows:

       A.      Declaratory judgment that Defendants’ practices alleged in this Complaint

violate the FLSA and its related regulations;

                                             Page 6 of 7
                       Rakya Berridge v. Pediatric Home Healthcare, LLC, et al.
                               U.S.D.C. (W.D. Tex.) No. 5:20-cv-1025
                                         Original Complaint
            Case 5:20-cv-01025-XR Document 1 Filed 08/31/20 Page 7 of 7




       B.     Declaratory judgment that Defendants’ practices alleged in this Complaint

violate the Texas Labor Code;

       C.     That Defendant be required to account to Plaintiff and the Court for all of

the hours worked by Plaintiff and all monies paid to her;

       D.     Judgment for damages suffered by Plaintiff for all unpaid overtime wages

under the FLSA and its related regulations;

       E.     Judgment for liquidated damages owed to Plaintiff pursuant to the FLSA

and its related regulations;

       F.     An order directing Defendant to pay Plaintiff pre-judgment interest, a

reasonable attorney’s fee and all costs connected with this action; and

       G.     Such other and further relief as this Court may deem just and proper.

                                                      Respectfully submitted,

                                                      PLAINTIFF RAKYA BERRIDGE

                                                      SANFORD LAW FIRM, PLLC
                                                      One Financial Center
                                                      650 South Shackleford Road, Suite 411
                                                      Little Rock, Arkansas 72211
                                                      Telephone: (501) 221-0088
                                                      Facsimile: (888) 787-2040

                                                      /s/ Josh Sanford _______
                                                      Josh Sanford
                                                      Tex. Bar No. 24077858
                                                      josh@sanfordlawfirm.com




                                            Page 7 of 7
                      Rakya Berridge v. Pediatric Home Healthcare, LLC, et al.
                              U.S.D.C. (W.D. Tex.) No. 5:20-cv-1025
                                        Original Complaint
